United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60514
                          Summary Calendar


MINERVA DELGADO-CASTANEDA,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 942 304
                        --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Minerva Delgado-Castaneda petitions this court for review of

the Board of Immigration Appeals’s (BIA’s) denial of cancellation

of removal.    Delgado-Castaneda argues that the BIA erred when it

determined that her 1993 voluntary departure from this country

following a visit to Mexico interrupted her ten years continuous

physical presence in the United States.

     The Respondent has filed a motion for a summary disposition.

     This court has jurisdiction to review the BIA’s order.         See

Mireles-Valdez v. Ashcroft, 349 F.3d 213, 217 (5th Cir. 2003).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60514
                               -2-

To be eligible for a discretionary cancellation of removal, an

alien must satisfy four requirements, one of which is 10 years of

continuous physical presence in the United States.     See 8 U.S.C.

§ 1229b(b)(1)(A); Mireles-Valdez, 349 F.3d at 214-15.    Delgado’s

voluntary departure from the United States at the border in 1993

interrupted her continuous presence.     See Mireles-Valdez, 349

F.3d at 217-19.

     The Respondent’s motion for summary disposition is GRANTED,

and the petition for review is DENIED.